EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Tekmira Pharmaceuticals Corporation We consent to the use of our reports dated March 12, 2015, with respect to the consolidated balance sheets of Tekmira Pharmaceuticals Corporation as of December 31, 2014 and December 31, 2013, the related consolidated statements of operations and comprehensive income (loss), stockholders' equity and cash flows for each of the years in the three-year period ended December 31, 2014, and the effectivenewss of internal control over financial reporting as of December 31, 2014, incorporated herein by reference. Chartered Accountants Vancouver, Canada March 13, 2015
